Appellate Case: 20-3186           Document: 010110789949   Date Filed: 12/28/2022        Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                                            PUBLISH                             Tenth Circuit

                           UNITED STATES COURT OF APPEALS                    December 28, 2022

                                                                            Christopher M. Wolpert
                                 FOR THE TENTH CIRCUIT                          Clerk of Court
                             _________________________________

  TIMOTHY SUMPTER,

          Petitioner - Appellee/Cross-
          Appellant,

  v.                                                       Nos. 20-3186 & 20-3206

  STATE OF KANSAS,

          Respondent - Appellant/Cross-
          Appellee.

  -----------------------------

  NATIONAL ASSOCIATION OF
  CRIMINAL DEFENSE LAWYERS,

          Amicus Curiae.

                             _________________________________

             Appeal and Cross-Appeal from the United States District Court
                              for the District of Kansas
                           (D.C. No. 5:19-CV-03267-JWL)
                        _________________________________

 Kurtis K. Wiard, Assistant Solicitor General (Derek Schmidt, Attorney General and
 Kristafer R. Ailslieger, Deputy Solicitor General, with him on the briefs), Office of
 Attorney General, Topeka, Kansas, for Respondent-Appellant/Cross-Appellee.

 Ruth Anne French Hodson of Sharp Law, LLP, Prairie Village, Kansas, for Petitioner-
 Appellee/Cross-Appellant.

 Norman R. Mueller of Haddon, Morgan and Foreman, P.C., Denver, Colorado and Tyler
 J. Emerson and Kari S. Schmidt of Conlee, Schmidt & Emerson, L.L.P., Wichita, Kansas,
 filed an amicus curiae brief for National Association of Criminal Defense Lawyers.
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022      Page: 2



                          _________________________________

 Before HOLMES, Chief Judge, KELLY, and MATHESON, Circuit Judges.
                    _________________________________

 HOLMES, Chief Judge.
                    _________________________________

       Timothy Sumpter was convicted of aggravated kidnapping, attempted rape,

 and aggravated sexual battery, arising from his 2011 sexual assault of J.B. in

 Wichita, Kansas. The controlling sentence was for aggravated kidnapping, a

 conviction which added over 15 years to Mr. Sumpter’s sentence.

       After proceeding through the Kansas courts, Mr. Sumpter filed a petition for a

 Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, claiming that his convictions

 were obtained in violation of his constitutional rights. The district court granted in

 part Mr. Sumpter’s petition for relief. Specifically, the district court vacated Mr.

 Sumpter’s aggravated kidnapping conviction but denied his remaining claims.

 Furthermore, the district court denied Mr. Sumpter’s request for a certificate of

 appealability (“COA”) with respect to his unsuccessful claims.

       The State of Kansas now appeals from the partial grant of habeas relief; Mr.

 Sumpter seeks to appeal from the partial denial. We reverse the district court’s grant

 of habeas relief, concluding—under the deference prescribed in the Antiterrorism and

 Effective Death Penalty Act of 1996 (“AEDPA”)—that the Kansas Court of Appeals

 (“KCOA”) was reasonable in determining that any ineffective assistance of counsel

 was not prejudicial because the evidence was sufficient to support the aggravated

 kidnapping conviction. Furthermore, even assuming, arguendo, that the KCOA’s

                                            2
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022      Page: 3



 decision was not entitled to AEDPA deference, we conclude—under de novo

 review—that the KCOA’s decision should be upheld. As such, we remand the case

 with instructions to enter judgment for the State of Kansas. Additionally, having

 concluded that Mr. Sumpter is required to obtain a COA for the claims comprising

 his cross-appeal, we deny Mr. Sumpter a COA; accordingly, we dismiss his cross-

 appeal for lack of jurisdiction.

                                             I

       We limit our recitation of the facts to those found by the KCOA. See Sumpter

 v. State (Sumpter I), No. 117,732, 2019 WL 257974, at *3 (Kan. Ct. App. Jan. 18,

 2019) (unpublished); see also Littlejohn v. Trammell, 704 F.3d 817, 825 (10th Cir.

 2013) (“[I]n reviewing a state court decision under § 2254(d)(1), we must ‘limit[ ]’

 our inquiry ‘to the record that was before the state court that adjudicated the claim on

 the merits.’” (second alteration in original) (quoting Cullen v. Pinholster, 563 U.S.

 170, 181 (2011))); Al-Yousif v. Trani, 779 F.3d 1173, 1181 (10th Cir. 2015) (“[S]tate-

 court findings of fact are entitled to great deference . . . . ‘The presumption of

 correctness also applies to factual findings made by a state court of review based on

 the trial record.’” (quoting Morgan v. Hardy, 662 F.3d 790, 797–98 (7th Cir. 2011))).

       Around 1:00 a.m. on January 11, 2011, Mr. Sumpter accosted J.B., a young

 woman, as she walked to her car in the Old Town entertainment district in Wichita,

 Kansas. When they arrived at J.B.’s car, Mr. Sumpter forced his way in, grabbed

 J.B., and attempted to sexually assault her. Mr. Sumpter had his knee across J.B.’s

 throat as he tried to touch her vagina. She briefly lost consciousness. When she

                                             3
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022     Page: 4



 regained consciousness, Mr. Sumpter was masturbating and forced J.B. to touch his

 penis.

          During the attack, Mr. Sumpter took J.B.’s car keys from her as she attempted

 to fight him off and threw them out the window. Part way through the attack, J.B.

 was able to force Mr. Sumpter out of the car and lock the doors. Mr. Sumpter then

 retrieved the keys and displayed them to J.B. in an effort to get her to open the door.

 J.B. relented, and Mr. Sumpter forced his way back into the car and resumed his

 assault.

          Eventually, another car pulled up and Mr. Sumpter went to speak with the

 driver. In the meantime, J.B. found her keys and drove away.

          The State charged Mr. Sumpter with aggravated kidnapping, attempted rape,

 and aggravated sexual battery. When Mr. Sumpter was charged, Kansas law defined

 kidnapping as “the taking or confining of any person, accomplished by force, threat

 or deception, with the intent to hold such person . . . to facilitate . . . the commission

 of any crime.” K.S.A. § 21-3420 (repealed 2011) (emphases added). Aggravated

 kidnapping “is kidnapping . . . when bodily harm is inflicted upon the person

 kidnapped.” K.S.A. § 21-3421 (repealed 2011).

          In State v. Buggs, the Kansas Supreme Court construed the “facilitate” element

 as the “key word” to avoid “convert[ing] every robbery and every rape into the more

 serious offense of kidnapping.” 547 P.2d 720, 726, 730–31 (Kan. 1976). The Buggs

 framework requires the State to show confinement by force that: (1) “Must not be

 slight, inconsequential and merely incidental to the other crime”; (2) “Must not be of

                                              4
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022     Page: 5



 the kind inherent in the nature of the other crime”; and (3) “Must have some

 significance independent of the other crime in that it makes the other crime

 substantially easier of commission or substantially lessens the risk of detection.” Id.

 at 731.

       In March 2012, the Sedgwick County District Court conducted a consolidated

 jury trial. 1 Mr. Sumpter’s trial counsel did not offer any testimony about Mr.

 Sumpter’s withholding of the keys as a means of confining J.B. in her vehicle. Nor

 did counsel cross-examine J.B. about that issue. Trial counsel did move, however,

 for a judgment of acquittal at the end of the State’s case. Yet counsel did not

 mention the Buggs standard or any specific evidentiary deficiency related to the

 facilitation element of the aggravated kidnapping charge.

       The jury found Mr. Sumpter guilty of all counts. Although trial counsel

 moved for a judgment of acquittal after the verdict, counsel again did not base the

 motion on the Buggs standard. For the aggravated kidnapping charge, the state

 district court sentenced Mr. Sumpter to 186 months of imprisonment. In total, the

 court sentenced Mr. Sumpter to 351 months of imprisonment. On direct appeal,

 appellate counsel for Mr. Sumpter did not challenge the sufficiency of the evidence

 as to the aggravated kidnapping conviction. The Kansas Court of Appeals affirmed



       1
                Over the course of seven months, Mr. Sumpter sexually assaulted three
 other women in Sedgwick County, in addition to J.B. Given the similar nature of
 these attacks, the state district court consolidated the cases relating to these assaults
 for a single trial.

                                             5
Appellate Case: 20-3186     Document: 010110789949       Date Filed: 12/28/2022     Page: 6



 Mr. Sumpter’s convictions and sentence, and the Kansas Supreme Court denied

 review. See State v. Sumpter, 313 P.3d 105, 2013 WL 6164520 (Kan. Ct. App. Nov.

 22, 2013) (unpublished).

       Mr. Sumpter filed a petition for a Writ of Habeas Corpus in state court

 pursuant to K.S.A. § 60-1507. Mr. Sumpter argued that his “Trial Counsel Provided

 Ineffective Assistance by Failing to Challenge the Insufficiency of the State’s

 Aggravated Kidnapping Charges.” Jt. App., Vol. III, at 349 (Am. Pet. for Writ of

 Habeas Corpus & In Forma Pauperis Aff., filed July 21, 2016). Additionally, Mr.

 Sumpter claimed that his constitutional rights were violated because of “Ineffective

 Assistance of Appellate Counsel in . . . Failing to Argue the Sufficiency of the

 Kidnapping Charges related to J.B.” Id. at 357. Specifically, Mr. Sumpter argued

 that his trial and appellate counsel were ineffective because they did not argue that

 his confinement of J.B. in her car was “inherent in committing the underlying

 attempted rape” and had no significance independent of the attempted rape itself. Id.

 at 352.

       The Sedgwick County District Court denied Mr. Sumpter’s claims. The court

 reasoned that, as a matter of law, “[c]onfining a victim in a car; physically restraining

 her from leaving that car; and physically prohibiting her from yelling for help is not

 inherent in the nature of rape or attempted rape.” Id. at 464 (Mem. Order Den. Pet.

 for Writ of Habeas Corpus, filed May 2, 2017). Therefore, the court concluded that

 “[t]he outcome of the trial would not have changed, even if trial counsel would have

 raised the issue at any time before or during the trial. Because the prejudice prong is

                                            6
Appellate Case: 20-3186    Document: 010110789949         Date Filed: 12/28/2022     Page: 7



 not met, there is no reason for this [state trial] court to consider the reasonableness

 prong of the [Strickland] test.” Id. at 465.

        Mr. Sumpter appealed to the KCOA. He argued, among other things, that his

 “trial counsel was ineffective because [counsel] did not understand the elements of

 the aggravated kidnapping count and, as a result, failed to challenge the sufficiency

 of the State’s evidence at every phase.” Jt. App., Vol. IV, at 563 (Petitioner-

 Appellant Timothy Sumpter’s Br. to the KCOA, filed Aug. 25, 2017). Furthermore,

 Mr. Sumpter claimed that his “appellate counsel provided ineffective assistance by

 failing to raise sufficiency of the evidence on the aggravated kidnapping count.” Id.

 at 579.

        In January 2019, the KCOA issued an opinion denying each of Mr. Sumpter’s

 claims. Sumpter I, 2019 WL 257974. At the outset of its opinion, the KCOA plainly

 stated its holding:

               We find [Mr.] Sumpter has failed to show a constitutional
               injury depriving him of a fundamentally fair adjudication of
               the charges against him, meaning he has not persuaded us
               that absent the errors he alleges there is a reasonable
               probability the outcome would have been different.

 Id. at *1 (emphasis added).

        The KCOA then laid out the Strickland standard:

               To prevail . . ., a convicted defendant must show both that
               his or her legal representation fell below the objective
               standard of reasonable competence guaranteed by the right
               to counsel in the Sixth Amendment to the United States
               Constitution and that absent the substandard lawyering there
               probably would have been a different outcome in the
               criminal case. Strickland v. Washington, 466 U.S. 668,

                                                7
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022    Page: 8



              687–88, 694, 104 S. Ct. 2052, 80 L.Ed.2d 674 (1984) . . . .
              A reasonable probability of a different outcome
              “undermine[s] confidence” in the result and marks the
              criminal proceeding as fundamentally unfair. See
              Strickland, 466 U.S. at 694. The movant, then, must prove
              both constitutionally inadequate representation and
              sufficient prejudice attributable to that representation to
              materially question the resulting convictions.

 Id. (alteration in original) (emphasis added). With this standard in mind, the KCOA

 evaluated and ultimately rejected Mr. Sumpter’s Strickland claim that his trial

 counsel was ineffective for failing to challenge the sufficiency of the evidence of the

 aggravated kidnapping conviction:

              For the aggravated kidnapping charge, the State had to
              prove [Mr.] Sumpter “confin[ed]” J.B. by force “to
              facilitate” his intent to rape her and she suffered bodily harm
              as a result . . . .

              ....

              Here, [Mr.] Sumpter confined J.B. in the midst of the
              criminal episode when she forced him out of her car and he
              retrieved her keys that he had earlier thrown out the window.
              At that point, J.B. was unable to leave. If she tried to get
              out of the car, [Mr.] Sumpter could easily seize her. And
              she couldn’t drive the car away, thereby escaping, without
              the keys. [Mr.] Sumpter had, thus, effectively trapped J.B.
              in the enclosed space of the vehicle—a circumstance he
              highlighted by displaying the keys to her. [Mr.] Sumpter
              then used the keys as part of a ploy to get J.B. to unlock the
              car to get them back. When she did, he forced his way in
              and resumed his assault of her. The confinement was clear,
              deliberate, and more than instantaneous. To support a
              kidnapping or aggravated kidnapping conviction, the
              confinement need not be extended. No particular amount of
              time is required; the fact of confinement is sufficient.
              Buggs, 219 Kan. at 214; State v. Ellie, No. 110,454, 2015
              WL 2342137, at *6 (Kan. App. 2015) (unpublished
              opinion).

                                            8
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022    Page: 9




              The standoff between [Mr.] Sumpter and J.B. and, thus, the
              confinement cannot be characterized as simply incidental to
              or inherent in the sexual assault. [Mr.] Sumpter held J.B.
              hostage in a specific place and sought to gain access to that
              place to commit a crime against her. But that situation could
              have been the prelude to all sorts of crimes and was not
              unique to rape or even sex offenses. Having gotten into the
              car, [Mr.] Sumpter could have robbed or severely beaten
              J.B. The point is [Mr.] Sumpter trapped J.B. in a small,
              closed place of limited safety and induced J.B. to
              compromise that safety in an effort to escape. Her effort
              permitted [Mr.] Sumpter entry to the car making the
              commission of the crime that followed “substantially
              easier” than if he had to physically break in to the car. The
              circumstances fit within the Buggs test for a confinement
              sufficiently distinct from the underlying crime to be
              successfully prosecuted as an aggravated kidnapping given
              J.B.’s undisputed injuries . . . .

              Because the trial evidence was sufficient for the jury’s
              verdict, [Mr.] Sumpter could have suffered no prejudice
              from his lawyers’ handling of the charge and conviction
              either in the district court leading up to and during the trial
              or on direct appeal in this court. He has failed to show a
              basis for relief under K.S.A. 60-1507.

 Id. at *3–5 (second alteration in original) (emphasis added). The KCOA then

 dismissed the remainder of Mr. Sumpter’s claims. Id. at *5–15. Mr. Sumpter appealed

 to the Kansas Supreme Court. However, the Kansas Supreme Court denied Mr.

 Sumpter’s request for review.

       After exhausting his state options, Mr. Sumpter requested federal habeas relief,

 pursuant to 28 U.S.C. § 2254, in the United States District Court for the District of

 Kansas. On September 10, 2020, the district court entered a memorandum and order

 vacating Mr. Sumpter’s aggravated kidnapping conviction but denying Mr. Sumpter’s


                                            9
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022      Page: 10



  remaining claims. See Sumpter v. Kansas (Sumpter II), 485 F. Supp. 3d 1286 (D.

  Kan. 2020). In reaching its conclusion, the district court did not apply AEDPA

  deference to the KCOA’s decision. Specifically, the court stated:

               The KCOA concluded that [Mr. Sumpter] confined J.B.
               after he had been kicked out of the car by retrieving her keys
               and thus trapping her in the car (she could not drive away,
               and he could seize her if she attempted to get out).
               See Sumpter [I], 2019 WL 257974, at *4. The KCOA
               further concluded that such confinement was independent of
               the attempted rape for purposes of Buggs. See id. at *5.
               The KCOA reached that conclusion in deciding that the
               evidence was sufficient to support a kidnapping conviction
               and that [Mr. Sumpter] therefore could not establish the
               necessary prejudice under Strickland. See id. at *3. The
               KCOA applied the wrong standard, however – the issue is
               not whether the evidence was legally sufficient; the issue is
               whether there is a reasonable probability of a different
               outcome. Thus, the state court’s ruling deviated from the
               controlling federal standard and was contrary to clearly
               established federal law. See Milton v. Miller, 744 F.3d 660,
               670 (10th Cir. 2014). The result is that this Court does not
               defer to the KCOA’s resolution of this claim, and instead
               reviews the claim de novo. See id. at 671.

  Id. at 1296 (emphasis added).

        Exercising de novo review, the district court found that the “KCOA did not

  address . . . or explain how [Mr. Sumpter’s] conduct outside the car constituted

  confinement by force.” Id. As such, the court then conducted an extensive

  evaluation of Kansas kidnapping law, reasoning as follows:

               Cabral [i.e., State v. Cabral, 619 P.2d 1163 (Kan. 1980)] is
               the most apt precedent by which to consider the application
               of Buggs to [Mr. Sumpter’s] conduct in J.B.’s car. [Mr.
               Sumpter’s] conduct in restraining J.B. occurred while
               fighting with her in his attempt to commit sexual assault,
               and the Kansas Supreme Court made clear in Cabral that

                                            10
Appellate Case: 20-3186   Document: 010110789949        Date Filed: 12/28/2022   Page: 11



              such conduct is merely incidental to the assault. The state
              trial court cited [Mr. Sumpter’s] conduct in grabbing J.B.’s
              hand when she reached for the door handle; but as the
              supreme court recognized, a perpetrator must confine the
              victim somewhat – and obviously prevent her from leaving
              – to commit the crime of rape. [Mr. Sumpter] did not take
              J.B. to another location to avoid detection or otherwise to
              facilitate the rape; in the parlance of the Cabral court, he
              simply proceeded to assault J.B. once he was alone with her
              in the car.

              Some Kansas courts, in distinguishing Cabral, have noted
              that the victim in Cabral had consensually ridden around
              with the defendant for a period of time preceding the assault.
              Indeed, J.B. did not voluntarily spend the evening with [Mr.
              Sumpter] prior to the assault in this case. The point of the
              Cabral court in citing that fact, however, was that the
              defendant had not taken or confined the victim until
              immediately prior to and as part of the assault. Moreover,
              in each of those other cases in which Cabral was
              distinguished, there was some conduct by the defendant that
              took the case beyond the “ordinary” rape in a single
              confined place in a relatively short time frame – for
              instance, the defendant had taken the victim or used
              restraints or moved the victim to a different place to
              facilitate the assault. See, e.g., State v. Halloway, 256 Kan.
              449, 452–53, 886 P.2d 831 (1994) (defendant did not rape
              the victim in the car, but dragged her into woods away from
              the highway to lessen the risk of detection); State v.
              Blackburn, 251 Kan. 787, 794, 840 P.2d 497 (1992)
              (defendant lessened the risk of detection by driving the
              victim to other locations); State v. Zamora, 247 Kan. 684,
              696, 803 P.2d 568 (1990) (conduct went beyond that
              of Cabral; defendant’s tying and gagging the victim and his
              lying in front of the door to the residence to prevent escape
              was not merely incidental to and inherent in an “ordinary”
              rape); State v. Howard, 243 Kan. 699, 702, 763 P.2d 607
              (1988) (defendant restrained the victim in a house for hours
              and refused to let her leave when she tried to flee after the
              assault); State v. Coberly, 233 Kan. 100, 105, 661 P.2d 383
              (1983) (victim rode with the defendant for a prolonged
              period because of deception); State v. Montes, 28 Kan. App.
              2d 768, 772, 21 P.3d 592 (2001) (defendant drove the victim

                                           11
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022   Page: 12



               to another location to facilitate the assault), rev.
               denied (Kan. June 12, 2001, and July 11, 2001).

               Again, in the present case, the alleged confinement took
               place within the car, at a single location, during the
               attempted assault. The State has not addressed the conduct
               inside the car, and thus the State has not cited any Kansas
               case in which such conduct solely within a vehicle has been
               found sufficient to support a kidnapping conviction.
               Cabral is thus the most apt case here.

  Id. at 1297–98.

        The district court then conducted an independent factual investigation and

  determined that Mr. Sumpter’s conduct did not constitute confinement by force:

               One might argue (although the State made no such argument
               here) that [Mr. Sumpter] confined J.B. when he forcibly
               took her car keys while in the car, thereby hindering her
               ability to flee. Such conduct would not necessarily be
               required as part of the assault. The testimony at trial,
               however, does not support such a theory of confinement.
               J.B. testified that [Mr. Sumpter] made reference to the
               attached mace and took the keys to prevent J.B. from
               using that mace. She also testified that she did not know
               how the keys ended up outside the car. [Mr. Sumpter]
               testified that he ripped the mace off the keys and discarded
               it, and that he grabbed the keys away so that J.B. could no
               longer hit him with the keys in her hand. He further testified
               that he did not know whether he threw the keys out of the
               car. Thus, there was no certain evidence (only [Mr.
               Sumpter]’s speculation that he might have done so) that
               [Mr. Sumpter] threw the keys out of the car (as opposed to
               finding the keys outside where they fell when [Mr. Sumpter]
               was kicked out), and there was no evidence at all that he
               took the keys to prevent J.B. from driving away. Thus, a
               reasonable jury that followed the testimony would not likely
               find that [Mr. Sumpter] confined J.B. by taking her keys and
               throwing them outside the car.

  Id. at 1298–99 (emphasis added).


                                            12
Appellate Case: 20-3186      Document: 010110789949        Date Filed: 12/28/2022   Page: 13



        Based on its interpretation of Kansas law and its factual findings, the district

  court ultimately found in favor of Mr. Sumpter, holding:

                 The Court thus concludes, based on the Kansas precedent,
                 that if confronted with the issue the Kansas Supreme Court
                 would rule that [Mr. Sumpter’s] conduct inside the car (after
                 he forced his way inside) did not constitute a separate crime
                 of kidnapping under the Buggs standard. As discussed
                 above, [Mr. Sumpter] also had a strong defense based on his
                 conduct outside the car.

                 Accordingly, [Mr. Sumpter] could have raised a defense to
                 the kidnaping charge as submitted to the jury (confinement
                 only, by force only) with a great likelihood of success based
                 on the kidnapping statute as interpreted in Buggs and
                 Cabral. Based on the strength of that defense, there is little
                 doubt that counsel’s failure to raise that defense, based on
                 settled caselaw, before or during or after trial, was
                 objectively unreasonable.

                 . . . . The strength of this defense under Kansas law creates
                 a probability of a different outcome sufficient to undermine
                 confidence in the kidnapping conviction. [Mr. Sumpter] is
                 therefore entitled to relief.

  Id. at 1299.

        The district court then summarily denied Mr. Sumpter’s remaining claims. See

  id. at 1300–07. Furthermore, the court denied Mr. Sumpter’s request for a certificate

  of appealability with respect to his remaining claims, including:

        1. Mr. Sumpter was denied his rights under the Sixth Amendment because the
           jury venire did not include any African Americans;

        2. Appellate counsel’s performance was constitutionally deficient in failing to
           argue instances of prosecutorial misconduct; and

        3. Trial counsel’s performance was constitutionally deficient in obtaining
           continuances of the trial date without Mr. Sumpter’s consent, thereby
           forfeiting Mr. Sumpter’s speedy trial rights.

                                              13
Appellate Case: 20-3186    Document: 010110789949         Date Filed: 12/28/2022      Page: 14




  Id. at 1308.

        The State of Kansas now appeals from the district court’s grant of habeas

  relief. First, the State argues that the KCOA reasonably applied Strickland v.

  Washington—in particular, that case’s prejudice standard—thereby entitling the

  KCOA’s decision to AEDPA deference. Under AEDPA deference, the State

  contends the KCOA’s decision must be affirmed. The State further contends that,

  even under de novo review, the KCOA’s decision should be affirmed. On cross-

  appeal, Mr. Sumpter seeks to appeal from the district court’s partial denial of habeas

  relief. Specifically, Mr. Sumpter asserts that he may not need a certificate of

  appealability for his cross-appeal of his remaining claims. Alternatively, Mr.

  Sumpter requests that we grant a certificate of appealability as to his remaining

  claims.

                                             II

        “[H]abeas corpus is not intended as a substitute for appeal, nor as a device for

  reviewing the merits of guilt determinations at criminal trials. Instead, it is designed

  to guard against extreme malfunctions in the state criminal justice systems.” Jackson

  v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring) (citation omitted).

  Accordingly, “[t]he [AEDPA] circumscribes our review of claims adjudicated on the

  merits in state court proceedings.” Littlejohn, 704 F.3d at 824; see also Harrington

  v. Richter, 562 U.S. 86, 102–03 (2011) (“Section 2254(d) [i.e., a central provision of

  AEDPA] reflects the view that habeas corpus is a ‘guard against extreme


                                             14
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022       Page: 15



  malfunctions in the state criminal justice systems,’ not a substitute for ordinary error

  correction through appeal.” (quoting Jackson, 443 U.S. at 332 n.5)).

        “Under AEDPA, a petitioner is entitled to federal habeas relief on a claim only

  if he can establish that the state court’s adjudication of the claim on the merits

  (1) ‘resulted in a decision that was contrary to, or involved an unreasonable

  application of, clearly established Federal law’; or (2) ‘resulted in a decision that was

  based on an unreasonable determination of the facts in light of the evidence presented

  in the State court proceeding.’” Littlejohn, 704 F.3d at 824 (quoting 28 U.S.C.

  § 2254(d)(1), (2)). Under the AEDPA standard, “‘state-court decisions [should] be

  given the benefit of the doubt’ and ‘[r]eadiness to attribute error is inconsistent with

  the presumption that state courts know and follow the law.’” Washington v. Roberts,

  846 F.3d 1283, 1293 (10th Cir. 2017) (alterations in original) (quoting Holland v.

  Jackson, 542 U.S. 649, 655 (2004) (per curiam)).

        “Under § 2254(d)(1), the threshold question is whether there exists clearly

  established federal law.” Hooks v. Workman (Victor Hooks II), 689 F.3d 1148, 1163

  (10th Cir. 2012) (citing House v. Hatch, 527 F.3d 1010, 1015 (10th Cir. 2008)).

  “‘Clearly established Federal law’ refers to the Supreme Court’s holdings, not its

  dicta.” Wood v. Carpenter, 907 F.3d 1279, 1289 (10th Cir. 2018) (quoting Williams

  v. Taylor, 529 U.S. 362, 412 (2000)).

        If there exists clearly established federal law, a state-court decision is

  “contrary to” it “if the state court applies a rule different from the governing law set

  forth in [Supreme Court] cases, or if it decides a case differently than [the Supreme

                                             15
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022       Page: 16



  Court has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535

  U.S. 685, 694 (2002). A state court decision involves an “unreasonable application”

  of clearly established federal law if “the state court identifies the correct governing

  legal principle from [Supreme Court] decisions but unreasonably applies that

  principle to the facts of the prisoner’s case.” Bland v. Sirmons, 459 F.3d 999, 1009

  (10th Cir. 2006) (alteration in original) (quoting Williams, 529 U.S. at 413).

  “Critically, an ‘unreasonable application of federal law is different from an incorrect

  application of federal law.’” Wood, 907 F.3d at 1289 (quoting Williams, 529 U.S. at

  410). “[E]ven a clearly erroneous application of federal law is not objectively

  unreasonable.” Id. (alteration in original) (quoting Maynard v. Boone, 468 F.3d 665,

  670 (10th Cir. 2006)). “Rather, a state court’s application of federal law is only

  unreasonable if ‘all fairminded jurists would agree the state court decision was

  incorrect.’” Id. (emphasis added) (quoting Frost v. Pryor, 749 F.3d 1212, 1225 (10th

  Cir. 2014)).

        “We review the district court’s legal analysis of the state court decision de

  novo.” Welch v. Workman, 639 F.3d 980, 991 (10th Cir. 2011) (quoting Bland, 459

  F.3d at 1009). “Furthermore, in reviewing a state court decision under § 2254(d)(1),

  we must ‘limit[ ]’ our inquiry ‘to the record that was before the state court that

  adjudicated the claim on the merits.’” Littlejohn, 704 F.3d at 825 (alteration in

  original) (quoting Pinholster, 563 U.S. at 181). “Factual findings of the state court

  are presumed correct unless the applicant rebuts that presumption by ‘clear and

  convincing evidence.’” Id. (quoting 28 U.S.C. § 2254(e)(1)).

                                             16
Appellate Case: 20-3186       Document: 010110789949        Date Filed: 12/28/2022      Page: 17



           Finally, § 2254 limits habeas relief to “violation[s] of the Constitution or laws

  or treaties of the United States.” 28 U.S.C. § 2254(a). Accordingly, “federal habeas

  corpus relief does not lie for errors of state law,” and “it is not the province of a

  federal habeas court to reexamine state-court determinations on state-law questions.”

  Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (per curiam) (alteration omitted) (quoting

  Estelle v. McGuire, 502 U.S. 62, 67–68 (1991)); accord Hawes v. Pacheco, 7 F.4th

  1252, 1264 (10th Cir. 2021). As such, “a state court’s interpretation of state law . . .

  binds a federal court sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74, 76

  (2005) (per curiam).

                                               III

           The State of Kansas raises two issues on appeal. First, it argues that the

  KCOA’s decision was not contrary to, nor an unreasonable application of the

  Supreme Court’s decision in Strickland v. Washington. As such, the State contends

  the KCOA’s decision is due AEDPA deference and must be affirmed. Second, the

  State claims that even under de novo review, the KCOA’s decision should be

  affirmed. It contends in this regard that the district court erred by failing to apply the

  statutory presumption of correctness to the KCOA’s factual findings and substituting

  its own interpretation of state law for that of the KCOA. Generally speaking, we

  agree with the State; consequently, the district court’s grant of habeas relief cannot

  stand.

           More specifically, we agree with the State that the KCOA’s decision was

  neither contrary to, nor an unreasonable application of, clearly established federal

                                               17
Appellate Case: 20-3186     Document: 010110789949          Date Filed: 12/28/2022     Page: 18



  law. And, when AEDPA deference is appropriately applied to the KCOA’s decision,

  we conclude that the KCOA was reasonable in determining that any ineffective

  assistance of counsel was not prejudicial because the evidence was sufficient to

  support the aggravated kidnapping conviction. Moreover, even assuming, arguendo,

  that the KCOA’s decision was not entitled to AEDPA deference, we conclude that

  the KCOA’s decision should be upheld under de novo review. Quite apart from

  AEDPA—the KCOA’s factual findings and interpretation of state law were entitled

  to deference in the habeas context, and the district court wrongly denied that

  deference.

                                               A

         In this appeal, the clearly established federal law comes from Strickland v.

  Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner “must show both

  that his counsel’s performance ‘fell below an objective standard of reasonableness’

  and that ‘the deficient performance prejudiced the defense.’” Byrd v. Workman, 645

  F.3d 1159, 1167 (10th Cir. 2011) (emphasis omitted) (quoting Strickland, 466 U.S. at

  687–88). “These two prongs may be addressed in any order, and failure to satisfy

  either is ‘dispositive.’” Littlejohn, 704 F.3d at 859 (quoting Byrd, 645 F.3d at 1168).

  “[R]easonableness” is measured “under prevailing professional norms.” Strickland,

  466 U.S. at 688. Prejudice “requires [a] showing that counsel’s errors were so

  serious as to deprive the defendant of a fair trial, a trial whose result is reliable.” Id.

  at 687. Specifically, the petitioner must show that “there is a reasonable probability

  that, but for counsel’s unprofessional errors, the result of the proceeding would have

                                              18
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022     Page: 19



  been different. A reasonable probability is a probability sufficient to undermine

  confidence in the outcome.” Williams, 529 U.S. at 391 (quoting Strickland, 466 U.S.

  at 694).

        “The governing legal standard plays a critical role in defining the question to

  be asked in assessing the prejudice from counsel’s errors.” Strickland, 466 U.S. at

  695. “When a defendant challenges a conviction, the question is whether there is a

  reasonable probability that, absent the errors, the factfinder would have had a

  reasonable doubt respecting guilt.” Id.

                                             1

        The State first contends that the overall substance of the KCOA’s analysis

  reflects that it understood and decided Mr. Sumpter’s ineffective assistance claim

  under the proper Strickland framework. See Aplt.’s Opening Br. at 35. Thus, the

  State concludes that the KCOA’s decision was not “contrary to” clearly established

  federal law and that the district court erred in ruling to the contrary. Mr. Sumpter

  responds that the KCOA “announced and applied a sufficiency standard that was

  contrary to federal law.” Aplee.’s Resp. Br. at 29. Specifically, Mr. Sumpter argues

  that the KCOA misstated the Strickland prejudice standard as a sufficiency of the

  evidence standard. Id. Consistent with Mr. Sumpter’s argument, the district court

  found that “[t]he KCOA applied the wrong standard[:] . . . the issue is not whether

  the evidence was legally sufficient; the issue is whether there is a reasonable

  probability of a different outcome.” Sumpter II, 485 F. Supp. 3d at 1296. Therefore,

  the district court concluded “the state court’s ruling deviated from the controlling

                                             19
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022    Page: 20



  federal standard and was contrary to clearly established federal law.” Id. We

  conclude that the State has the better of this argument—specifically, that the district

  court erred in concluding that the KCOA’s decision was contrary to clearly

  established federal law of the U.S. Supreme Court, that is, Strickland.

        “A state-court decision will certainly be contrary to [the Supreme Court’s]

  clearly established precedent if the state court applies a rule that contradicts the

  governing law set forth in [Supreme Court] cases,” but “a run-of-the-mill state-court

  decision applying the correct legal rule . . . to the facts of a prisoner’s case would not

  fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.” Williams, 529 U.S. at

  405–06. More specifically, as the Supreme Court has stated, “a state-court decision

  on a prisoner’s ineffective-assistance claim [that] correctly identifies Strickland as

  the controlling legal authority and [ ] appl[ies] that framework . . . . would be in

  accord with [the Supreme Court’s] decision in Strickland[,] . . . even assuming the

  federal court considering the prisoner’s habeas application might reach a different

  result applying the Strickland framework itself.” Id. at 406. Therefore, when

  determining whether a state court’s decision was “contrary to” clearly established

  law, we simply determine whether the state court correctly identified Strickland as

  the controlling legal authority and applied that framework.

        Here, the KCOA clearly identified Strickland as the controlling authority and

  applied that framework—specifically, Strickland’s prejudice standard. At the very

  outset of the opinion, in providing an overview of its holding, the KCOA plainly

  invoked the substance of the Strickland prejudice standard:

                                              20
Appellate Case: 20-3186      Document: 010110789949        Date Filed: 12/28/2022     Page: 21



                We find [Mr.] Sumpter has failed to show a constitutional
                injury depriving him of a fundamentally fair adjudication of
                the charges against him, meaning he has not persuaded us
                that absent the errors he alleges there is a reasonable
                probability the outcome would have been different.

  Sumpter I, 2019 WL 257974, at *1 (emphasis added). Shortly thereafter, the KCOA

  correctly identified and detailed the Strickland standard:

                To prevail . . ., a convicted defendant must show both that
                his or her legal representation fell below the objective
                standard of reasonable competence guaranteed by the right
                to counsel in the Sixth Amendment to the United States
                Constitution and that absent the substandard lawyering there
                probably would have been a different outcome in the
                criminal case. Strickland v. Washington, 466 U.S. 668,
                687–88, 694, 104 S. Ct. 2052, 80 L.Ed.2d 674 (1984); Sola-
                Morales v. State, 300 Kan. 875, 882, 335 P.3d 1162 (2014);
                see Chamberlain v. State, 236 Kan. 650, Syl. ¶¶ 3, 4, 694
                P.2d 468 (1985) (adopting and stating Strickland test for
                ineffective assistance). A reasonable probability of a
                different outcome “undermine[s] confidence” in the result
                and marks the criminal proceeding as fundamentally unfair.
                See Strickland, 466 U.S. at 694. The movant, then, must
                prove both constitutionally inadequate representation and
                sufficient prejudice attributable to that representation to
                materially question the resulting convictions.

  Id. (alteration in original).

         The KCOA then correctly stated the petitioner’s burden: “Regardless of the

  inadequacy of legal representation, a [habeas] motion fails if the movant cannot

  establish substantial prejudice.” Id. at *2; see Pinholster, 563 U.S. at 189 (“A

  reasonable probability . . . . requires a ‘substantial,’ not just ‘conceivable,’ likelihood

  of a different result.” (quoting Richter, 562 U.S. at 112)). The KCOA also correctly

  determined that it “properly may deny a motion that falters on the prejudice


                                              21
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022    Page: 22



  component of the Strickland test without assessing the sufficiency of the

  representation,” which is exactly what it did here. Sumpter I, 2019 WL 257974, at *2

  (citing Strickland, 466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness

  claim on the ground of lack of sufficient prejudice, which we expect will often be so,

  that course should be followed.”)). Therefore, in deciding Mr. Sumpter’s ineffective

  assistance claim, the KCOA correctly stated, and demonstrated a clear understanding

  of, the Strickland standard. And, contrary to the district court’s conclusion here, the

  KCOA applied the Strickland prejudice standard—instead of abandoning it for a

  sufficiency of the evidence test.

        In this regard, “the KCOA’s proper articulation of the prejudice standard in

  other parts of its opinion confirms that it was not relying on an impermissible

  [sufficiency of the evidence] standard.” Frost, 749 F.3d at 1227. As noted, the

  KCOA correctly stated the Strickland standard at the outset of its opinion—including

  the standard’s test for prejudice. Sumpter I, 2019 WL 257974, at *1. Later in the

  opinion, when considering Mr. Sumpter’s ineffective assistance claim regarding his

  attorneys’ handling of the trial court’s consolidation of his several criminal cases, the

  KCOA further demonstrated an awareness of how Strickland’s prejudice standard

  worked:

               The question posed here, however, is whether [Mr.]
               Sumpter reasonably could have expected a different
               outcome had the district court denied the State’s request to
               consolidate and ordered a separate trial for each incident. If
               so, then, [Mr.] Sumpter has demonstrated the sort of
               prejudice required under Strickland.


                                              22
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022      Page: 23



  Id. at *8 (emphasis added). The KCOA ultimately concluded that “[Mr.] Sumpter

  cannot point to actual legal prejudice consistent with the Strickland test flowing from

  the consolidated trial as compared to separate trials.” Id. at *10 (emphasis added).

        Taken together, “the overall substance of the [KCOA’s] analysis, as well as

  the result it reached, reflects that the court understood and decided the ineffective-

  assistance issue under the proper Strickland framework.” Grant v. Royal, 886 F.3d

  874, 906 (10th Cir. 2018). Therefore, we agree with the State that the KCOA’s

  decision was not “contrary to” clearly established federal law, and the district court

  erred in concluding otherwise.

        Further, as we discuss below, we are unable to uphold the district court’s

  determination that AEDPA deference was inappropriate on the ground that the

  KCOA’s decision reflected an unreasonable application of Strickland. We conclude

  that—contrary to the district court’s concern—the KCOA did not act unreasonably in

  considering, as part of its ineffective assistance analysis, whether there was sufficient

  evidence of the aggravated kidnapping offense.

                                              2

        The State argues that the KCOA reasonably applied clearly established federal

  law by determining that Mr. Sumpter was not prejudiced within the meaning of

  Strickland by his counsel’s failures to challenge the sufficiency of the evidence

  supporting his aggravated kidnapping conviction because such a challenge would

  have been meritless—viz., the evidence was sufficient to support his aggravated

  kidnapping conviction. Specifically, the State contends that the KCOA analyzed the

                                             23
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022      Page: 24



  sufficiency of the evidence in order to answer the prejudice question that Strickland

  defines—that is, whether there was a reasonable probability of a different outcome

  had Mr. Sumpter’s counsel raised such a sufficiency challenge. See Aplt.’s Opening

  Br. at 23.

         Mr. Sumpter responds that the KCOA’s decision evinced an unreasonable

  application of clearly established law, as its conclusion on prejudice was “explicitly

  linked to a sufficiency determination.” Aplee.’s Resp. Br. at 29. Mr. Sumpter claims

  that the KCOA’s use of a sufficiency analysis ignored “the Supreme Court’s

  exhortation that the ‘reasonable probability’ determination requires the court to

  weigh all of the evidence before the jury and assess whether the verdict is only

  ‘weakly supported’ by the evidence.” Id. at 28. Yet, as Mr. Sumpter reasons,

  “Kansas courts have made clear that in a sufficiency determination, appellate courts

  only view the evidence in the light most favorable to the State and ‘do not reweigh

  evidence, resolve evidentiary conflicts, or make witness credibility determinations.’”

  Id. (quoting State v. Brown, 387 P.3d 835, 848 (Kan. 2017)). Thus, Mr. Sumpter

  contends that evaluating Strickland prejudice through the application of the

  sufficiency of the evidence standard has the effect of forcing petitioners to satisfy a

  heightened, outcome-determinative test, which is inconsistent with Strickland’s

  “reasonability probability” standard. Accordingly, Mr. Sumpter argues that the

  KCOA’s approach is “not merely wrong, but ‘objectively unreasonable’ under




                                             24
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022      Page: 25



  AEDPA.” Id. (quoting Crace v. Herzog, 798 F.3d 840, 849 (9th Cir. 2015)). We

  disagree.

        In assessing the State’s claim, we must be cognizant of our standard of review.

  Under § 2254(d)(1), a federal court must limit its review to determining “whether the

  state court’s application of the Strickland standard was unreasonable.” Richter, 562

  U.S. at 101. In other words, it bears keeping in mind that “[f]or purposes of

  § 2254(d)(1), ‘an unreasonable application of federal law is different from an

  incorrect application of federal law.’” Id. (quoting Williams, 529 U.S. at 410);

  accord Frost, 749 F.3d at 1223. Under this deferential standard, the KCOA’s

  determination that Mr. Sumpter’s Strickland claim lacks merit has the effect of

  “preclud[ing] federal habeas relief so long as ‘fairminded jurists could disagree’ on

  the correctness of the state court’s decision.” Richter, 562 U.S. at 101 (quoting

  Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

        We conclude the KCOA reasonably applied Strickland. In his Opening Brief

  to the KCOA, Mr. Sumpter argued his trial and appellate counsel were ineffective for

  failing to challenge the sufficiency of the evidence to support his aggravated

  kidnapping conviction. 2 See Jt. App., Vol. IV, at 563, 579. Accordingly, the KCOA


        2
                On appeal, Mr. Sumpter argues that the KCOA mischaracterized his
  Strickland claim as solely stemming from his trial counsel’s failure to challenge the
  sufficiency of the evidence to support his aggravated kidnapping conviction. See
  Aplee.’s Resp. Br. at 21. Instead, he claims that he has consistently argued that his
  trial counsel was ineffective for failing to “investigate, understand, develop, and
  deploy a Buggs-defense to his aggravated kidnapping claim” at various stages of the
  case. Id. However, in his Opening Brief submitted to the Kansas Court of Appeals,
  Mr. Sumpter clearly framed the issue in a way that centered on counsel’s failure to
                                            25
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022    Page: 26




  raise the sufficiency of the evidence issue. He stated the following: “[Mr.] Sumpter’s
  trial counsel was ineffective because she did not understand the elements of the
  aggravated kidnapping count and, as a result, failed to challenge the sufficiency of
  the State’s evidence at every phase.” Jt. App., Vol. IV, at 563 (emphasis added).
  Though this language complains of counsel’s lack of understanding of the law of
  aggravated kidnapping, it pinpoints counsel’s failure to actually lodge a challenge to
  the sufficiency of the evidence as the action resulting in allegedly ineffective
  assistance. Similarly, in his petition for a Writ of Habeas Corpus to the Sedgwick
  County District Court, Mr. Sumpter argued that his “Trial Counsel Provided
  Ineffective Assistance by Failing to Challenge the Insufficiency of the State’s
  Aggravated Kidnapping Charges.” Jt. App., Vol. III, at 349 (emphasis added).
  Therefore, neither his state petition for Writ of Habeas Corpus nor his argument as
  presented to the KCOA supports his more expansive framing here of his ineffective
  assistance grievances with his aggravated kidnapping conviction. Furthermore, the
  district court did not find that the KCOA erred in characterizing Mr. Sumpter’s
  Strickland claim as centered on the failure to challenge the sufficiency of the
  evidence. Instead, the district court, like the KCOA, confined its analysis to
  determining whether Mr. Sumpter’s trial counsel was ineffective for failing to
  challenge the sufficiency of the evidence for Mr. Sumpter’s aggravated kidnapping
  conviction. In sum, we cannot conclude that, as to his aggravated kidnapping
  conviction, Mr. Sumpter fairly presented any non-sufficiency ineffective assistance
  claims before the state courts; that is, he failed to exhaust any such claims.

         Furthermore, even if Mr. Sumpter had appropriately framed his Strickland
  argument to include multiple, non-sufficiency claims of ineffective assistance, and
  properly exhausted such discrete claims in the state court, he would still face an
  ultimately insurmountable obstacle to having those claims heard now on appeal:
  specifically, he would need a COA for each of those discrete claims, and he has not
  asked for one in his Opening Brief, much less made a meaningful showing that these
  claims satisfy the COA standard of § 2253(c)(2). See Milton v. Miller, 812 F.3d
  1252, 1264 (10th Cir. 2016) (“[Petitioner] cannot allege an ineffective-assistance
  claim and then usher in anything fitting under that broad category as the same claim.
  Counsel can perform ineffectively in [a] myriad [of] ways.”); Glossip v. Trammell,
  530 F. App’x 708, 732 n.7 (10th Cir. 2013) (unpublished) (“Because [petitioner]
  failed to timely move for an expanded COA [to raise additional, “discrete claims of
  ineffective assistance”] and failed to offer any reason this court could conclude these
  additional claims satisfy the statutory standard set out in 28 U.S.C. § 2253(c)(2),
  [petitioner’s] request [in his appellate briefing] for an expanded COA is denied.”);
  see also United States v. Ramsey, 830 F. App’x 584, 586 (10th Cir. 2020)
  (unpublished) (“[Petitioner’s] initial § 2255 motion raised twenty-two claims of
  ineffective assistance of counsel . . . . Yet, he never raised the precise two claims
  presented [on appeal]. In light of our ‘general rule against considering issues for the
                                            26
Appellate Case: 20-3186     Document: 010110789949          Date Filed: 12/28/2022     Page: 27



  quite reasonably analyzed whether Mr. Sumpter suffered prejudice under Strickland

  from counsel’s failure to raise such a challenge by inquiring as to whether such a

  sufficiency challenge would have been meritorious. Stated otherwise, the KCOA

  reasonably analyzed the question of prejudice under Strickland by assessing whether,

  but for counsel’s failure to challenge the sufficiency of the evidence, there is a

  reasonable probability that the result of the proceeding would have been different.

  That is, if the sufficiency of evidence challenge was determined to lack merit, as the

  KCOA ultimately posited here, it could not be said that there is a reasonable

  probability that the result would have been different if Mr. Sumpter’s counsel

  advanced such a challenge.

         The KCOA’s approach is consistent with our own understanding of what the

  Strickland prejudice analysis entails. Specifically, we have recognized that “[w]hen,

  as here, the basis for the ineffective assistance claim is the failure to raise an issue,

  we must look to the merits of the omitted issue.” United States v. Orange, 447 F.3d

  792, 797 (10th Cir. 2006); see Jones v. Gibson, 206 F.3d 946, 959 (10th Cir. 2000)

  (“When considering a claim of ineffective assistance of appellate counsel for failure

  to raise an issue, we look to the merits of the omitted issue.” (quoting Hooks v. Ward

  (Victor Hooks I), 184 F.3d 1206, 1221 (10th Cir. 1999))). “If the omitted issue is

  without merit, then counsel’s failure to raise it is not prejudicial, and thus is not


  first time on appeal,’ even in the habeas context, we will not consider these two new
  claims now . . . .” (quoting United States v. Viera, 674 F.3d 1214, 1220 (10th Cir.
  2012))).

                                              27
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022     Page: 28



  ineffective assistance.” Orange, 447 F.3d at 797; see Jones, 206 F.3d at 959 (“If the

  omitted issue is without merit, counsel’s failure to raise it does not constitute

  constitutionally ineffective assistance of counsel.” (quoting Victor Hooks I, 184 F.3d

  at 1221)).

        Indeed, in the context of Strickland and under analogous circumstances, we

  have assessed the merits of a sufficiency of the evidence challenge in determining

  whether the state court acted unreasonably in determining that the petitioner was not

  entitled to relief based on his counsel’s failure to present a sufficiency challenge. See

  Upchurch v. Bruce, 333 F.3d 1158, 1165 (10th Cir. 2003). In Upchurch, we

  considered whether petitioner’s appellate counsel was constitutionally deficient for

  failing to challenge the sufficiency of the evidence for petitioner’s kidnapping

  conviction. See id. at 1164. In evaluating petitioner’s Strickland claim, we stated

  that “[i]n order to evaluate [petitioner’s] counsel’s performance under Strickland, ‘we

  look to the merits of the omitted issue.’” Id. at 1164–65 (quoting Cargle v. Mullin,

  317 F.3d 1196, 1202 (10th Cir. 2003)). Thus, as with the KCOA here, we evaluated

  the merits of the sufficiency of the evidence claim under Kansas’s law of kidnapping

  to determine whether there was “insufficient evidence for a rational jury to convict

  [petitioner].” Id. at 1164–66. 3


        3
                 Although Upchurch concerned the performance prong of the Strickland
  test, the standard for evaluating counsel’s “failure to raise a claim” is the same under
  either prong. Compare Orange, 447 F.3d at 797 (“When, as here, the basis for the
  ineffective assistance claim is the failure to raise an issue, we must look to the merits
  of the omitted issue. If the omitted issue is without merit, then counsel’s failure to
  raise it is not prejudicial, and thus is not ineffective assistance.” (citation omitted)),
                                              28
Appellate Case: 20-3186    Document: 010110789949         Date Filed: 12/28/2022    Page: 29



        Following this approach, under “AEDPA’s deferential standard of review, we

  [held] that it was not unreasonable for the KCOA to conclude that [petitioner]

  received effective assistance of appellate counsel.” Id. at 1167. In other words, we

  looked to the merits of the sufficiency of the evidence challenge in determining

  whether the KCOA was unreasonable in concluding that counsel acted reasonably in

  omitting it. See id. The KCOA precisely followed this mode of analysis here as it

  related to the question of prejudice under Strickland. And Upchurch strongly

  suggests that the KCOA acted reasonably in doing so.

        More specifically, in assessing the merits of the sufficiency of the evidence

  claim here, the KCOA looked to the Kansas standard for assessing sufficiency of the

  evidence. 4 See Sumpter I, 2019 WL 257974, at *3 (“To assess sufficiency we review



  with Upchurch, 333 F.3d at 1163 (“In order to evaluate [petitioner’s] counsel’s
  performance, ‘we look to the merits of the omitted issue.’” (quoting Cargle, 317 F.3d
  at 1202)). Therefore, we believe our approach in Upchurch is—to say the least—
  instructive here.
        4
                The Kansas sufficiency of the evidence standard substantially mirrors
  the federal one. Compare Jackson v. Virginia, 443 U.S. 307, 319 (1979) (“[T]he
  relevant question is whether, after viewing the evidence in the light most favorable to
  the prosecution, any rational trier of fact could have found the essential elements of
  the crime beyond a reasonable doubt.” (emphasis omitted)), with State v. Butler, 416
  P.3d 116, 128 (Kan. 2018) (“[T]he standard of review is whether, after reviewing all
  the evidence in a light most favorable to the State, the appellate court is convinced a
  rational fact-finder could have found the defendant guilty beyond a reasonable
  doubt.”). As discussed supra, we previously had occasion to apply the state standard
  in a habeas case—coincidentally the Kansas standard—in assessing the sufficiency of
  the evidence in the ineffective assistance context. See Upchurch, 333 F.3d at 1165
  (“In evaluating the sufficiency of the evidence in a criminal case, the Kansas courts
  determine ‘whether, after review of all the evidence, viewed in the light most
  favorable to the prosecution, the appellate court is convinced that a rational factfinder
                                             29
Appellate Case: 20-3186      Document: 010110789949      Date Filed: 12/28/2022       Page: 30



  the evidence in a light most favorable to the State as the prevailing party and ask

  whether reasonable jurors could return a guilty verdict based on that evidence.”

  (citing State v. Butler, 416 P.3d 116, 128 (Kan. 2018))). The KCOA then extensively

  reviewed Kansas kidnapping law and the underlying facts of Mr. Sumpter’s attack.

  See id. In particular, the KCOA found that Mr. Sumpter confined J.B. in the car

  when he “retrieved her keys that he had earlier thrown out the window” because she

  was unable to leave without them, rendering her “effectively trapped . . . in the

  enclosed space of the vehicle—a circumstance he highlighted by displaying the keys

  to her.” Id. at *4. The court then applied these facts to Kansas kidnapping law and

  found that “[t]he circumstances fit within the Buggs test for a confinement

  sufficiently distinct from the underlying crime to be successfully prosecuted as an

  aggravated kidnapping given J.B.’s undisputed injuries.” Id. at *5. Accordingly, the

  KCOA determined that Mr. Sumpter’s sufficiency of the evidence claim was without

  merit.

           With this conclusion in mind, the KCOA held that “[b]ecause the trial

  evidence was sufficient for the jury’s verdict, [Mr.] Sumpter could have suffered no

  prejudice from his lawyers’ handling of the charge and conviction.” Id. In other

  words, because a challenge to the sufficiency of the evidence would have failed,

  there is no reasonable probability of a different outcome had Mr. Sumpter’s counsel

  raised such a challenge. In our view, the KCOA’s approach constituted an entirely


  could have found the defendant guilty beyond a reasonable doubt.’” (quoting State v.
  Jamison, 7 P.3d 1204, 1211 (Kan. 2000))).
                                             30
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022     Page: 31



  reasonable application of Strickland—in particular, its prejudice standard. And

  nothing about the KCOA’s application of Strickland gave the district court a proper

  basis to strip away AEDPA deference.

        To be sure, at the conclusion of its Strickland analysis of Mr. Sumpter’s claim

  based on counsel’s failure to present a sufficiency of the evidence challenge, the

  KCOA did not explicitly restate that there was no “reasonable probability of a

  different outcome.” However, such “overemphasis on the language of a state court’s

  rationale would lead to a grading papers approach that is outmoded in the post-

  AEDPA era.” Roberts, 846 F.3d at 1293 (alteration omitted) (quoting Ferguson v.

  Sec’y, Fla. Dep’t of Corr., 716 F.3d 1315, 1337 (11th Cir. 2013)). We have

  “eschew[ed] the role of strict English teacher, finely dissecting every sentence of a

  state court’s ruling to ensure all is in good order.” Royal, 886 F.3d at 905–06. As

  such, we are unwilling to conclude that the KCOA’s decision constituted an

  unreasonable application of the clearly established law of Strickland (or was contrary

  to that law) simply because it failed to parrot once again the well-established

  Strickland prejudice standard.

        Moreover, we reject Mr. Sumpter’s contention that the use of a sufficiency

  analysis might have resulted in the improper skewing of the KCOA’s factual findings

  in favor of the State. This contention is predicated on the truism that, under the

  sufficiency of the evidence standard, the facts are construed in the light most

  favorable to the State. See, e.g., Butler, 416 P.3d at 128; Jackson, 443 U.S. at 319.

  Even putting aside that our precedent—construing Strickland’s commands—clearly

                                            31
Appellate Case: 20-3186    Document: 010110789949         Date Filed: 12/28/2022    Page: 32



  seems to support the KCOA’s reliance on the sufficiency of the evidence standard,

  Mr. Sumpter can gain no ground from this contention based on the specific

  circumstances here.

        Even if there were some possibility of such a skewing of the factfinding

  process—a question upon which we do not opine—Mr. Sumpter would be positioned

  poorly to claim prejudice from it because of his litigation decisions in this appeal.

  First, Mr. Sumpter has not meaningfully shown that the KCOA’s factfinding was

  erroneous, much less demonstrated that it was erroneous by clear and convincing

  evidence as required under 28 U.S.C. § 2254(e)(1). Perhaps equally as important,

  Mr. Sumpter expressly conceded certain facts that were key, material pillars for the

  KCOA’s sufficiency of the evidence analysis and its legal conclusion that any

  sufficiency of the evidence challenge would have lacked merit. Specifically, Mr.

  Sumpter conceded two key facts materially bearing on the KCOA’s legal

  determination that Mr. Sumpter confined J.B. in the car in a manner supporting a

  kidnapping charge under Buggs: (1) “The keys ended up outside of the car” and (2)

  “Mr. Sumpter stood outside of the car with the keys.” Oral Argument at 24:30–49.

  And that legal determination of confinement led the KCOA to conclude that Mr.

  Sumpter’s counsel could not have mounted a meritorious challenge to the sufficiency

  of the evidence—viz., that determination led the court to reach the ultimate

  conclusion that Mr. Sumpter could not establish prejudice under Strickland.

        Accordingly, even if the KCOA’s use of a sufficiency of the evidence

  approach had the effect—to some degree—of skewing the KCOA’s factfinding, Mr.

                                             32
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022    Page: 33



  Sumpter would be hard pressed here to claim that he was harmed by this effect. That

  is because Mr. Sumpter has not meaningfully challenged the KCOA’s factual

  findings and, indeed, has expressly conceded the accuracy of key findings upon

  which the KCOA rested its legal confinement determination and, by logical

  extension, its prejudice determination under Strickland.

        In sum, we conclude that the KCOA’s decision reasonably applied

  Strickland—most notably, its prejudice standard—and its decision regarding Mr.

  Sumpter’s ineffective assistance claim was entitled to AEDPA deference, which the

  district court here wrongly denied it. Under that deference, we discern no ground to

  disturb the KCOA’s overarching conclusion that Mr. Sumpter did not carry his

  burden to establish ineffective assistance under Strickland. Put another way, the

  KCOA’s determination that Mr. Sumpter’s Strickland claim lacks merit has the effect

  of “preclud[ing] federal habeas relief[,] . . . as ‘fairminded jurists could disagree’ on

  the correctness of the state court’s decision.” Richter, 562 U.S. at 101 (quoting

  Yarborough, 541 U.S. at 664).

                                              B

        However, even assuming, arguendo, that the KCOA’s decision was not

  entitled to AEDPA deference, we still would conclude under de novo review that the

  KCOA’s decision should be upheld.

        The State contends that the KCOA “correctly determined that under state law,

  the facts established [Mr.] Sumpter confined J.B.” Aplt.’s Opening Br. at 38. As the

  State reasons, in overruling the KCOA’s decision, the district court inappropriately

                                              33
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022    Page: 34



  substituted its own factual determinations and interpretations of state law for that of

  the KCOA. Mr. Sumpter, on the other hand, claims that the district court did not err

  in its treatment of state law. Specifically, Mr. Sumpter contends that the State has

  presented no cases “indicat[ing] that a federal district court cannot evaluate state law

  in a de novo prejudice review to determine the strength of the defense at issue and its

  likelihood of success.” Aplee.’s Resp. Br. at 41. As such, Mr. Sumpter claims that

  the district court “evaluated ‘the strength of [the Buggs] defense under Kansas law’

  and concluded that there was ‘a significant likelihood that a jury, if properly

  instructed on the law under Buggs and Cabral, would have found that [Mr. Sumpter]

  did not confine (not merely take) J.B. by force.’” Id.

        We begin by noting that “[e]ven when reviewing a habeas claim de novo rather

  than under § 2254(d), state-court factfinding still receives the benefit of doubt under

  § 2254(e)(1): that is, ‘[a]ny state-court findings of fact that bear upon the claim are

  entitled to a presumption of correctness rebuttable only by clear and convincing

  evidence.’” Fontenot v. Crow, 4 F.4th 982, 1061 (10th Cir. 2021) (second alteration

  in original) (quoting Victor Hooks II, 689 F.3d at 1164). “The presumption of

  correctness also applies to factual findings made by a state court of review based on

  the trial record.” Al-Yousif, 779 F.3d at 1181 (quoting Morgan, 662 F.3d at 797–98).

        Here, the KCOA made two key findings of fact, which it relied upon in

  conducting its confinement analysis: (1) Mr. Sumpter “retrieved [J.B.’s] keys that he

  had earlier thrown out the window,” and (2) Mr. Sumpter “displayed the keys in an

  effort to get J.B. to open the door.” Sumpter I, 2019 WL 257974, at *3–4. Mr.

                                             34
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022   Page: 35



  Sumpter has not meaningfully challenged these findings of fact—much less rebutted

  them by clear and convincing evidence as he would be obliged to do in challenging

  them pursuant to § 2254(e)(1). 5 Therefore, we must presume the KCOA’s factual

  findings are correct. 6

         Based on its factual findings, the KCOA made a legal determination that the

  requirements of kidnapping were satisfied under Kansas law. Specifically, the

  KCOA concluded:

                For the aggravated kidnapping charge, the State had to
                prove [Mr.] Sumpter “confin[ed]” J.B. by force “to
                facilitate” his intent to rape her and she suffered bodily harm
                as a result . . . .

                ....

                Here, [Mr.] Sumpter confined J.B. in the midst of the
                criminal episode when she forced him out of her car and he
                retrieved her keys that he had earlier thrown out the window.
                At that point, J.B. was unable to leave. If she tried to get
                out of the car, [Mr.] Sumpter could easily seize her. And
                she couldn’t drive the car away, thereby escaping, without
                the keys. [Mr.] Sumpter had, thus, effectively trapped J.B.
                in the enclosed space of the vehicle—a circumstance he

         5
               Indeed, as we noted supra, Mr. Sumpter has conceded two significant
  facts, which were critical to the KCOA’s confinement analysis. Specifically, Mr.
  Sumpter conceded that (1) “the keys ended up outside of the car,” and (2) “Mr.
  Sumpter stood outside of the car with the keys.” Oral Argument at 24:30–49.
         6
                The district court found that “there was no certain evidence (only [Mr.
  Sumpter’s] speculation that he might have done so) that [Mr. Sumpter] threw the
  keys out of the car.” Sumpter II, 485 F. Supp. 3d at 1299. However, the district
  court inappropriately disregarded the KCOA’s finding to the contrary: “During the
  attack, [Mr.] Sumpter took J.B.’s car keys from her as she attempted to fight him off
  and threw them out the window.” Sumpter I, 2019 WL 257974, at *3. As required
  by § 2254(e)(1), we defer to the KCOA’s findings of fact unless a petitioner rebuts
  those findings by clear and convincing evidence.
                                              35
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022        Page: 36



                highlighted by displaying the keys to her. [Mr.] Sumpter
                then used the keys as part of a ploy to get J.B. to unlock the
                car to get them back. When she did, he forced his way in
                and resumed his assault of her. The confinement was clear,
                deliberate, and more than instantaneous. To support a
                kidnapping or aggravated kidnapping conviction, the
                confinement need not be extended. No particular amount of
                time is required; the fact of confinement is sufficient.
                Buggs, 219 Kan. at 214; State v. Ellie, No. 110,454, 2015
                WL 2342137, at *6 (Kan. App. 2015) (unpublished
                opinion).

               The standoff between [Mr.] Sumpter and J.B. and, thus, the
               confinement cannot be characterized as simply incidental
               to or inherent in the sexual assault. [Mr.] Sumpter held
               J.B. hostage in a specific place and sought to gain access to
               that place to commit a crime against her. But that situation
               could have been the prelude to all sorts of crimes and was
               not unique to rape or even sex offenses. Having gotten
               into the car, [Mr.] Sumpter could have robbed or severely
               beaten J.B. The point is [Mr.] Sumpter trapped J.B. in a
               small, closed place of limited safety and induced J.B. to
               compromise that safety in an effort to escape. Her effort
               permitted [Mr.] Sumpter entry to the car making the
               commission of the crime that followed “substantially
               easier” than if he had to physically break in to the car. The
               circumstances fit within the Buggs test for a confinement
               sufficiently distinct from the underlying crime to be
               successfully prosecuted as an aggravated kidnapping given
               J.B.’s undisputed injuries.

  Id. at *3–5 (second alteration in original) (emphasis added).

         We are not at liberty to second-guess the KCOA’s reading of Kansas law in

  reaching this result—in particular, the KCOA’s interpretation of the import of Buggs

  for these facts. 7 See Wilson, 562 U.S. at 5 (“[I]t is not the province of a federal


        7
              Even if this were not so, it would be particularly hazardous to second-
  guess a Kansas court’s application of Buggs because, as the KCOA described it,
  Buggs “effectively laid out a totality-of-the-circumstances standard that, unlike a
                                              36
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022     Page: 37



  habeas court to reexamine state-court determinations on state-law questions.”

  (alteration in original) (quoting Estelle, 502 U.S. at 67–68)); see also Hawes, 7 F.4th

  at 1264 (“[T]he Supreme Court has ‘repeatedly held that a state court’s interpretation

  of state law, including one announced on direct appeal of the challenged conviction,

  binds a federal court sitting in habeas corpus.’” (quoting Bradshaw, 546 U.S. at 76)).

  As such, we find the district court’s re-assessment of Kansas kidnapping law here to

  be inappropriate.

        Even if the district court believed State v. Cabral to be “the most apt precedent

  by which to consider the application of Buggs to [Mr. Sumpter’s] conduct in J.B.’s

  car,” it was not permitted to substitute its own independent assessment of Kansas law

  for that of the KCOA. Sumpter II, 485 F. Supp. 3d at 1297. Yet that is exactly what

  the district court did here. The court engaged in a lengthy discussion regarding its

  belief that the KCOA erred in failing to apply Cabral, and concluded that, “[t]his

  Court does not agree with the state court . . . that such conduct is independent of and

  not incidental to [Mr. Sumpter’s] sexual assault of J.B.” Id. at 1296. Indeed, the

  district court disregarded the KCOA’s interpretation of state law and expressly

  purported to predict how the Kansas Supreme Court “would rule”—that the Kansas

  Supreme Court would determine that “[Mr. Sumpter’s] conduct . . . did not constitute

  a separate crime of kidnapping under the Buggs standard.” Id. at 1299.


  bright-line rule, creates a fuzzy border where close cases turn on seemingly minor
  differences.” Sumpter I, 2019 WL 257974, at *4. Therefore, Buggs allows for a
  wide range of permissible outcomes.

                                            37
Appellate Case: 20-3186    Document: 010110789949         Date Filed: 12/28/2022    Page: 38



        However, U.S. Supreme Court precedent leaves no room for such analysis—

  viz., analysis under which habeas courts presume to know better than state courts how

  to interpret their own state’s law. See Wilson, 562 U.S. at 5 (“[I]t is not the province

  of a federal habeas court to reexamine state-court determinations on state-law

  questions.” (alteration in original) (quoting Estelle, 502 U.S. at 67–68)); Estelle, 502

  U.S. at 67–68 (“Today, we reemphasize that it is not the province of a federal habeas

  court to reexamine state-court determinations on state-law questions. In conducting

  habeas review a federal court is limited to deciding whether a conviction violated the

  Constitution, laws, or treaties of the United States.”). The KCOA clearly held that

  the “circumstances fit within the Buggs test for a confinement sufficiently distinct

  from the underlying crime to be successfully prosecuted as an aggravated

  kidnapping.” Sumpter I, 2019 WL 257974, at *5. The district court was required to

  defer to this determination, and so are we.

        Therefore, applying § 2254(e)(1)’s presumption of correctness to the KCOA’s

  factual determinations and deferring to the KCOA’s interpretation of Kansas law—

  even under de novo review—we conclude that there is no basis to disturb the

  KCOA’s determination that Mr. Sumpter confined J.B. by force to facilitate his intent

  to rape her and that she suffered bodily harm as a result. Consequently, there is no

  ground to disturb the KCOA’s conclusion that there was sufficient evidence to

  support Mr. Sumpter’s aggravated kidnapping conviction and that any challenge on

  the basis of the sufficiency of the evidence would have lacked merit. Given this, the

  KCOA likewise correctly concluded that there was no reasonable probability of a

                                             38
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022    Page: 39



  different outcome had Mr. Sumpter’s trial or appellate counsel raised a sufficiency of

  the evidence challenge to the aggravated kidnapping conviction and that, therefore,

  Mr. Sumpter was not prejudiced under Strickland by his counsel’s failure to present

  such a challenge. Accordingly, even under de novo review, Mr. Sumpter cannot

  show ineffective assistance and his claim of this stripe was properly rejected by the

  KCOA.

                                            IV

                                             A

        Mr. Sumpter posits that he was not required to obtain a certificate of

  appealability for his claims comprising his cross-appeal. See Aplee.’s Resp. Br. at

  48. 8 Specifically, he argues “that a COA is only in play when a prisoner ‘take[s]’ ‘an


        8
            Though the language of the COA statute—28 U.S.C. § 2253(c)—could
  reasonably be read as requiring both prisoners and state parties to secure COAs to
  appeal from final judgments in § 2254 proceedings, it is well-settled that the COA
  requirement is not applicable to states (nor the federal government in § 2255
  proceedings). See FED. R. APP. P. 22(b)(3) (“A certificate of appealability is not
  required when a state or its representative or the United States or its representative
  appeals.”); id. advisory committee’s note to 1967 adoption (noting, as to an earlier
  version of the rule discussing the pre-AEDPA, analogous requirement of a certificate
  of probable cause that “[a]lthough 28 U.S.C. § 2253 appears to require a certificate of
  probable cause even when an appeal is taken by a state or its representative, the
  legislative history strongly suggests that the intention of Congress was to require a
  certificate only in the case in which an appeal is taken by an applicant for the writ”);
  United States v. Pearce, 146 F.3d 771, 774 (10th Cir. 1998) (“We hold that the
  United States has the right to appeal a final order in a proceeding under § 2255 and
  need not obtain a certificate of appealability. Thus we have jurisdiction, and hence
  deny defendant’s motion to dismiss the government’s appeal.”); see also 2 Randy
  Hertz & James S. Liebman, FEDERAL HABEAS CORPUS PRACTICE AND PROCEDURE §
  35.4[b] (2021) (“Sections 2253(a) and 2253(c)(1) seem to say that a certificate of
  appealability is needed in all section 2254 and 2255 appeals, apparently including
  ones by the state or federal government as well as by the prisoner, but Fed. R. App.
                                            39
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022        Page: 40



  appeal.’” Id. (alteration in original) (quoting 28 U.S.C. § 2253(c)(1)). Furthermore,

  he claims that the Supreme Court has expressed skepticism of “the utility of the COA

  requirement in [a cross-appeal] because [a COA] is intended to fill a gate-keeping

  function.” Id. In a cross-appeal, because the “State has properly noticed an appeal of

  the grant of habeas relief . . . ‘there are no remaining gates to be guarded.’” Id.

  (quoting Jennings v. Stephens, 574 U.S. 271, 282 (2015)).

        28 U.S.C. § 2253(c)(1) provides that “[u]nless a circuit justice or judge issues

  a certificate of appealability, an appeal may not be taken to the court of appeals.”

  The following subsection, § 2253(c)(2), further provides that “[a] certificate of

  appealability may issue under paragraph (1) only if the applicant has made a

  substantial showing of the denial of a constitutional right.” Although the COA

  “performs an important gate-keeping function,” the Supreme Court has noted that

  “[i]t is unclear whether [the COA] requirement applies to a habeas petitioner seeking

  to cross-appeal in a case that is already before a court of appeals.” Jennings, 574

  U.S. at 282.

        The Third Circuit answered this question in the affirmative—viz., it held that

  prisoners filing a cross-appeal are required to secure a COA for their claims. See

  Mathias v. Superintendent Frackville SCI, 876 F.3d 462, 474 (3d Cir. 2017).


  P. 22(b) as amended by AEDPA in 1996 and thereafter revised by the Supreme Court
  in 1998 and 2009 exempts the ‘state or its representative’ and ‘the United States or its
  representative’ from the need to obtain a COA in order to appeal.”). Therefore, the
  only question here is whether a prisoner, like Mr. Sumpter—when filing a cross-
  appeal to a state’s appeal, which does not require a COA—is subject to the COA
  requirement.
                                             40
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022     Page: 41



  Because a COA requires an applicant to show that “reasonable jurists could debate

  whether . . . the petition should have been resolved in a different manner or that the

  issues presented were ‘adequate to deserve encouragement to proceed further,’” the

  court concluded, “[w]e perceive no reason to set aside this obligation merely because

  the petitioner’s claims happen to arrive by way of cross-appeal.” Id. (omission in

  original) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The court

  explained that “in this context too [a COA] can serve its intended purpose of

  ‘screen[ing] out issues unworthy of judicial time and attention and ensur[ing] that

  frivolous claims are not assigned to merits panels,’ a ‘gatekeeping function’ that is

  satisfied ‘[o]nce a judge has made the determination that a COA is warranted and

  resources are deployed in briefing and argument.’” Id. (second, third, and fourth

  alterations in original) (quoting Gonzalez v. Thaler, 565 U.S. 134, 145 (2012)).

        The Third Circuit is not alone: a majority of the circuit courts that have ruled

  on the issue have reached a similar conclusion. See, e.g., Brian R. Means, FEDERAL

  HABEAS MANUAL § 12:73, Westlaw (database updated May 2022) (“Even if the

  prisoner obtains a writ in the district court, a majority of courts have concluded that

  he must obtain a COA in order to proceed on a cross-appeal.”). For example, prior to

  the Supreme Court’s Jennings decision (cited supra)—which indicated that whether

  prisoners needed COAs for their cross-appeal claims was an open issue—the Second

  Circuit similarly opined, saying “we conclude that a habeas petitioner to whom the

  writ has been granted on one or more grounds may not assert, in opposition to an

  appeal by the state, any ground that the district court has not adopted unless the

                                             41
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022     Page: 42



  petitioner obtains a certificate of appealability permitting him to argue that ground.”

  Grotto v. Herbert, 316 F.3d 198, 209 (2d Cir. 2003). Further, the Ninth Circuit

  agreed with the Second Circuit and explained, “[a]llowing a successful habeas

  petitioner to expand the scope of habeas review by adding claims other than those

  expressly held to be meritorious would thwart AEDPA’s goal of limiting habeas

  review to those claims where ‘the petitioner makes a substantial showing of the

  denial of a constitutional right.’” Rios v. Garcia, 390 F.3d 1082, 1087 (9th Cir.

  2004) (quoting Grotto, 316 F.3d at 209). On the other hand, the Seventh Circuit has

  determined that a COA is not required for claims arising from a prisoner’s cross-

  appeal. Specifically, the Seventh Circuit reasoned that “once a case is properly

  before the court of appeals . . . there are no remaining gates to be guarded.” Szabo v.

  Walls, 313 F.3d 392, 398 (7th Cir. 2002).

        Amongst the circuits that have ruled on the COA issue, the Seventh Circuit

  appears to be the sole outlier, and we believe that its reasoning is at odds with the

  principles underlying the habeas regime. The gates of AEDPA are designed to bar

  the doors of appellate courts to frivolous or otherwise woefully inadequate prisoner

  claims by requiring those claims to clear the hurdle of a COA; this statutory objective

  is not materially altered simply because the claim arrives clothed in a cross-appeal.

  Cf. Miller-El v. Cockrell, 537 U.S. 322, 337 (2003) (“By enacting AEDPA . . .

  Congress confirmed the necessity and the requirement of differential treatment for

  those appeals deserving of attention from those that plainly do not. It follows that

  issuance of a COA must not be pro forma or a matter of course”). By not requiring

                                              42
Appellate Case: 20-3186    Document: 010110789949         Date Filed: 12/28/2022      Page: 43



  prisoner litigants to make a “substantial showing of the denial of a constitutional

  right” for their claims that have not already secured relief, we would be hindering

  AEDPA’s goal of preventing habeas litigants from needlessly taxing courts’ judicial

  resources and time. See Banister v. Davis, ---U.S.----, 140 S. Ct. 1698, 1707 (2020)

  (“AEDPA aimed to prevent serial challenges to a judgment of conviction, in the

  interest of reducing delay, conserving judicial resources, and promoting finality.”).

        Therefore, we join the majority of circuits that have ruled on the issue in

  concluding that the COA requirement applies to claims that habeas petitioners

  present via cross-appeal. Accordingly, Mr. Sumpter needs a COA for his remaining

  claims.

                                             B

        “A certificate of appealability may issue . . . only if the applicant has made a

  substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

  Where, as here, “a district court has rejected the constitutional claims on the merits,

  the showing required to satisfy § 2253(c) is straightforward: The petitioner must

  demonstrate that reasonable jurists would find the district court’s assessment of the

  constitutional claims debatable or wrong.” Slack, 529 U.S. at 484. “AEDPA’s

  deferential treatment of state court decisions must be incorporated into our

  consideration of a habeas petitioner’s request for COA.” Pacheco v. El Habti, 48

  F.4th 1179, 1192 (10th Cir. 2022) (quoting Dockins v. Hines, 374 F.3d 935, 938

  (10th Cir. 2004)). Therefore, “[a]t the COA stage . . . we only ask whether the

  [d]istrict [c]ourt’s application of AEDPA deference . . . to a claim was debatable

                                             43
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022      Page: 44



  amongst jurists of reason.” Dockins, 374 F.3d at 938 n.1 (second omission in

  original) (quoting Medellin v. Dretke, 371 F.3d 270, 275 (5th Cir. 2004)).

                                             1

        Mr. Sumpter first seeks a COA for his claim that he was denied his rights

  under the Sixth Amendment because the jury venire did not include any African

  Americans. See Aplee.’s Resp. Br. at 49. The district court concluded that the

  KCOA correctly identified the governing law—Berghuis v. Smith, 559 U.S. 314

  (2010)—and reasonably applied it to Mr. Sumpter’s claim. Sumpter II, 485 F. Supp.

  3d at 1305–06. We do not find the district court’s application of AEDPA deference

  to the KCOA’s decision to be debatable amongst jurists of reason.

        First, Mr. Sumpter agrees that the governing law was Berghuis, which the

  district court correctly determined that the KCOA identified and applied. See

  Aplee.’s Resp. Br. at 49–50; Sumpter II, 485 F. Supp. 3d at 1305. Thus, the district

  court’s conclusion that the KCOA’s decision was not “contrary to” clearly

  established federal law is not reasonably debatable. Further, the district court

  concluded that the KCOA reasonably applied Berghuis, when it determined “that

  [Mr. Sumpter] had not presented any evidence that African-Americans were routinely

  or systematically underrepresented on jury venires in that county.” Sumpter II, 485

  F. Supp. 3d at 1306. Operating under the deferential AEDPA standard, we do not

  believe that the district court’s assessment of the reasonableness of the KCOA’s

  application of Berghuis is open to debate by reasonable jurists. Accordingly, we

  deny a COA as to this claim.

                                            44
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022    Page: 45



                                             2

        Next, Mr. Sumpter seeks a COA for his claim that his appellate counsel was

  constitutionally deficient in failing to argue instances of prosecutorial misconduct.

  See Aplee.’s Resp. Br. at 53–60. The district court denied Mr. Sumpter’s request,

  finding that the KCOA clearly demonstrated that such an appeal would have failed

  under Kansas law. See Sumpter II, 485 F. Supp. 3d at 1302. Therefore, the district

  court concluded that Mr. Sumpter could not establish Strickland prejudice. See id.

  Mr. Sumpter has not demonstrated that reasonable jurists would find the district

  court’s assessment of his constitutional claims debatable or wrong.

        First, Mr. Sumpter claims that appellate counsel should have argued that the

  prosecutor misstated the intent element for attempted rape by equating it with a mere

  intent to have sex with the victim. Specifically, in his closing argument, the

  prosecutor stated:

               And he told you what his intent was with [J.B.]. [Mr.
               Sumpter] minimizes it and says well, I didn’t go into that
               car with the intent to have sex with her. But clearly he told
               you on the stand, I was going to have sex with her, I thought,
               I thought she wanted it. Clearly he intended to have sex. I
               don’t have to prove rape occurred, I don’t have to prove sex
               occurred, I have to prove he took her—or I’m sorry, he
               confined her with the intent to commit sex, commit rape
               against her. Clearly that was his intent, he told you even
               yesterday that’s what he intended to do.

  Jt. App., Vol. VIII, at 1653–54.

        The district court noted that the “KCOA concluded that this ‘slip’ did not

  constitute misconduct, as the prosecutor merely ‘misspoke, realized as much, and


                                            45
Appellate Case: 20-3186    Document: 010110789949        Date Filed: 12/28/2022      Page: 46



  immediately offered a revised statement of the law to the jurors.’” Sumpter II, 485 F.

  Supp. 3d at 1302. Moreover, the district court noted that earlier in the prosecutor’s

  closing argument, the prosecutor had correctly stated the law as:

               I have to prove that he intended to commit the crime of rape.
               I don’t have to prove rape occurred. I have to prove that he
               intended to commit it.

  Id. at 1302–03; Jt. App., Vol. VIII, at 1624. Taken together, the district court

  concluded that Mr. Sumpter “ha[d] not shown that an appeal based on such a claim of

  prosecutorial misconduct would have succeeded.” Sumpter II, 485 F. Supp. 3d at

  1303. In particular, as the district court analyzed the matter, “[t]he KCOA

  reasonably concluded that the misstatement at issue did not constitute misconduct,

  and [Mr. Sumpter] ha[d] not shown that the KCOA . . . would have found misconduct

  to such a degree to require reversal of [Mr. Sumpter’s] conviction for attempted rape

  of J.B.” Id. Accordingly, the district court’s refusal to grant a COA as to Mr.

  Sumpter’s claim that his counsel was ineffective for failing to challenge this

  ostensible prosecutorial misconduct is not subject to debate by reasonable jurists.

        Mr. Sumpter also claims that the prosecutor inaccurately described his pro se

  pretrial motion as including an admission that he committed lesser-included offenses.

  See Aplee.’s Resp. Br. at 58–60. The district court noted that the KCOA did find that

  the prosecutor misrepresented the nature of Mr. Sumpter’s motion. See Sumpter II,

  485 F. Supp. 3d at 1303. Nevertheless, the district court stated that “the KCOA,

  applying standards set forth by the Kansas Supreme Court for claims of prosecutorial

  misconduct, concluded that the prosecutor’s misrepresentation had not been flagrant

                                            46
Appellate Case: 20-3186     Document: 010110789949         Date Filed: 12/28/2022    Page: 47



  or born of ill will, and that it was not so significant to have had a material effect on

  the verdicts.” Id. In light of the KCOA’s conclusion, the district court effectively

  determined that the KCOA acted reasonably in rejecting on the basis of lack of

  prejudice a claim of ineffective assistance of appellate counsel stemming from

  counsel’s failure to challenge the prosecutor’s lesser-included-offense

  misrepresentation. We do not believe that reasonable jurists would debate this

  determination.

        For the foregoing reasons, we deny a COA to Mr. Sumpter to pursue his claim

  that appellate counsel was constitutionally deficient in failing to argue instances of

  prosecutorial misconduct.

                                              3

        Finally, Mr. Sumpter seeks a COA for his claim that his trial counsel’s

  performance was constitutionally deficient because trial counsel repeatedly sought

  continuances without Mr. Sumpter’s consent, thereby forfeiting Mr. Sumpter’s

  speedy trial rights. See Aplee.’s Resp. Br. at 60–61. In rejecting Mr. Sumpter’s

  claims, the district court first noted that the basis of Mr. Sumpter’s claim arose under

  the Kansas Speedy Trial Act. See Sumpter II, 485 F. Supp. 3d at 1304. Therefore, it

  was bound by the KCOA’s interpretation of the statute. See id.; see also Bradshaw,

  546 U.S. at 76.

        The KCOA, relying on Kansas Supreme Court precedent, rejected Mr.

  Sumpter’s Strickland claim, as it found that the Kansas speedy trial statute did not

  require reversal of his convictions. See Sumpter I, 2019 WL 257974, at *13.

                                              47
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022     Page: 48



  Specifically, the KCOA held that because Mr. Sumpter’s counsel requested the

  continuances, that delay would not have been charged against the prescribed speedy

  trial period (i.e., the running of the speedy trial clock would have been tolled)—even

  if the continuances were later deemed improper because Mr. Sumpter had not been

  consulted. See id. As such, there could not have been any prejudice to Mr. Sumpter

  within the meaning of Strickland from counsel’s failure to request that Mr. Sumpter’s

  convictions be set aside on the basis that Mr. Sumpter was not consulted regarding

  the continuances. Id. Giving deference to the KCOA’s interpretation of state law,

  the district court found no reason to conclude that the KCOA unreasonably applied

  Strickland in denying Mr. Sumpter’s claim on the ground of lack of prejudice. We

  conclude that reasonable jurists would not find the district court’s assessment of Mr.

  Sumpter’s constitutional claim to be debatable or wrong.

        Mr. Sumpter further attacks the KCOA’s limitations decision by arguing that

  the state court failed to address his argument that his trial counsel violated a duty of

  loyalty to him. 9 See Aplee.’s Resp. Br. at 60–61. Mr. Sumpter claims that trial

  counsel was acting pursuant to a conflict of interest because if counsel had raised the


        9
                The district court noted that “it is not clear that [Mr. Sumpter] satisfied
  his exhaustion requirement by presenting this [duty of loyalty] argument fully to the
  state courts.” Sumpter II, 485 F. Supp. 3d at 1305 n.6. That would mean that, to the
  extent that the KCOA failed to consider the argument, the fault lies with Mr.
  Sumpter. Nevertheless, given that the district court found no merit in the argument,
  even if the argument was not exhausted, the court was free to deny it on the merits.
  See 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be
  denied on the merits, notwithstanding the failure of the applicant to exhaust the
  remedies available in the courts of the State.”).

                                             48
Appellate Case: 20-3186     Document: 010110789949        Date Filed: 12/28/2022       Page: 49



  issue after-the-fact, counsel would have been required to admit her mistake in

  seeking the continuances without Mr. Sumpter’s consent. See id. at 60. As such, Mr.

  Sumpter argues that prejudice may be presumed under Strickland. See id. at 60–61.

  However, the district court noted that Strickland does not establish a per se rule of

  prejudice for conflicts of interest. See Sumpter II, 485 F. Supp. 3d at 1304–05.

  Instead, “[p]rejudice is presumed only if the defendant demonstrates that counsel

  actively represented conflicting interests and that an actual conflict of interest

  adversely affected his lawyer’s performance.” Id. (alteration in original) (quoting

  Strickland, 466 U.S. at 692). And, having discerned that Mr. Sumpter failed to show

  both that trial counsel was actively representing conflicting interests and that those

  alleged conflicts actually affected trial counsel’s performance, the district court

  concluded that Mr. Sumpter had not established that any KCOA decision to deny this

  claim was at odds with Strickland. We cannot say reasonable jurists would conclude

  that the district court’s determination on this point was debatable or wrong.

        Therefore, we deny a COA to Mr. Sumpter on his claim stemming from an

  alleged violation of Mr. Sumpter’s speedy trial rights. 10




        10
               Given that Mr. Sumpter has failed to present a “reasoned, nonfrivolous
  argument on the law and facts in support of the issues raised on [cross-appeal],”
  Caravalho v. Pugh, 177 F.3d 1177, 1177 (10th Cir. 1999), we deny his renewed
  motion to proceed in forma pauperis.

                                             49
Appellate Case: 20-3186      Document: 010110789949     Date Filed: 12/28/2022   Page: 50



                                              V

         For these reasons, we REVERSE the district court’s judgment granting habeas

  relief to Mr. Sumpter and REMAND THE CASE with instructions for the court to

  enter judgment for the State of Kansas. Furthermore, we DENY Mr. Sumpter a COA

  to pursue the claims asserted in his cross-appeal and, accordingly, DISMISS his

  cross-appeal for lack of jurisdiction. 11




         11
                 We also deny Mr. Sumpter’s Motion for Leave to File a Sur-Reply. The
  State filed its Third Brief on Cross-Appeal on June 9, 2021. Under Federal Rule of
  Appellate Procedure 28.1(f)(4), Mr. Sumpter had twenty-one days to file a reply
  brief, but he failed to do so. Mr. Sumpter cannot now seek to undo his error by filing
  an untimely sur-reply.
                                              50